Citation Nr: 1226019	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head trauma.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as secondary to service-connected diabetes mellitus.  

5.  Entitlement to special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant); Veteran's spouse; Veteran's daughter


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2008 and January 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran, his spouse, and his daughter provided testimony at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.

The issues of entitlement to service connection for PTSD, residuals of a head trauma, and erectile dysfunction, and entitlement to special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection for PTSD; the Veteran did not file a notice of disagreement within one year of the March 2002 rating decision.

2.  Subsequent to the March 2002 rating decision denying service connection for PTSD, the rules relating to corroboration of stressors have been changed, such that the evidence of record at the time of the March 2002 rating decision and subsequently associated with the claims file relates to an unestablished fact necessary to establish the claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  The Veteran did not sustain an injury, disease, or event manifesting in peripheral neuropathy in service. 
 
4.  Symptoms of peripheral neuropathy were not chronic in service.

5.  Symptoms of peripheral neuropathy have not been continuous since service separation.

6.  The Veteran does not have a current diagnosis of peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the March 2002 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a timely October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including on a secondary basis, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter included the basis for the previous denial of service connection for PTSD and informed the Veteran that new and material evidence would be required to reopen the claim.  In addition, the letter described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA opinion with regard to the neuropathy claim, and the Veteran's statements.  

The Board acknowledges that no VA opinion has been obtained with regard to the PTSD claim.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  Moreover, as discussed below, the Board is remanding the PTSD claim for a VA examination herein.    

A VA opinion was obtained in December 2008 and May 2009 with regard to the question of whether the Veteran had current neuropathy of the bilateral upper and lower extremities that was related to active service or to a service-connected disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2008 and May 2009 VA opinions obtained in this case are adequate as to the question of whether the Veteran has current neuropathy that is related to either active service or a service-connected disability.  The May 2009 opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The May 2009 VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and both opinions provide a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the neuropathy claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence to Reopen the PTSD Claim
 
In July 2001, the Veteran claimed service connection for PTSD.  This claim was denied in a March 2002 rating decision, which found that there was no confirmation that the claimed stressor occurred.  The Veteran did not file a timely appeal.  Consequently, the March 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In June 2007, the Veteran filed a request to reopen his claim of entitlement to service connection for PTSD.  The claim for service connection was again denied in the June 2008 rating decision that is the subject of this appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

In the June 2008 rating decision on appeal, the RO found that new and material evidence had been received and reopened the claim, but denied it on the merits as it found no evidence of a relationship between the current PTSD diagnosis and active service (or corroboration of the claimed stressor).  Notwithstanding the fact that the RO reopened the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 
8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the last final March 2002 rating decision denying the Veteran's claim for service connection for PTSD consisted of service treatment records, service personnel records, post-service VA treatment records, and the Veteran's statements as to his claimed stressor.  The Veteran's DD Form 214 shows service in Vietnam from April 1969 to March 1970, and a Military Occupational Specialty (MOS) of truck driver.  The Veteran averred that, while stationed in Vietnam, he was driving a truck when he was shot in the head while by the enemy.  He has indicated that he was wearing his helmet when he was struck in the back of the head and that the bullet did not pierce the skull but caused bleeding.  When he realized he was bleeding, he lost control of the truck, and it turned over multiple times.  He went in and out of consciousness, and was taken to the hospital, where he received stitches on his head.  The VA treatment records showed a diagnosis of PTSD in July 2001.  However, the service treatment records did not corroborate the Veteran's claimed stressor, nor was there any other evidence that corroborated his claimed stressor.  Indeed, the March 1970 separation examination report did not mention the incident, and the Veteran checked "no" next to "periods of unconsciousness."    

Based on the above evidence, the claim was denied.  Specifically, the RO in March 2002 determined that there was no evidence that the Veteran served in direct combat or corroborating the Veteran's claimed stressor, and therefore, no evidence of a relationship between the current PTSD diagnosis and active service.     

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which changes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

VA has further determined that to reopen a previously denied service connection claim for PTSD under the revised 38 C.F.R. § 3.304(f), it will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will also be sufficient for reopening a claim if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter No. 10-05 (July 16, 2010).

Based on the foregoing liberalizing PTSD regulations, the Board finds that there is sufficient evidence in the record to reopen the Veteran's claim of service connection for PTSD. Specifically, the Veteran's claim was denied previously in March 2002 based on a finding that he did not serve in direct combat and that there was no credible supporting evidence of a claimed stressor event in service.  However, lay statements from the Veteran of record at the time of the March 2002 rating decision and received since relate he had a fear of hostile military activity.  See, e.g., July 2001 VA Form 21-526 (the Veteran "felt something hit [him] on [his] helmet" when Vietnamese soldiers passed them) and a February 2008 statement from the Veteran (to the effect that he was scared and nervous when he arrived in Vietnam, that enemy soldiers sometimes snuck into their camp, and that he feared for his safety when he went out on convoys).  As the Veteran's service personnel records show that he served for nearly a year in Vietnam, the Board finds that his lay statements regarding his in-service stressors are consistent with his service in a location of "hostile military or terrorist activity."  Consequently, this evidence directly addresses the basis for the prior denial of the claim (i.e., that there was no credible supporting evidence of a claimed stressor event in service), relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.  Thus, the claim of service connection for PTSD is reopened.

The Board will address the underlying issue of entitlement to service connection for PTSD in the REMAND portion of this decision.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Peripheral Neuropathy 
Of the Bilateral Upper & Lower Extremities

The Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities that was caused or aggravated by his service-connected diabetes mellitus.  While this claim appears to be for secondary service connection, the Board will also consider whether there is peripheral neuropathy that is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a disease or injury manifesting in neuropathy during service, and that symptoms of neuropathy were not chronic in service.  The November 1967 pre-induction and March 1970 separation examination reports show normal neurologic evaluations.  In addition, the service treatment records are negative for any complaints, symptoms, diagnoses, or treatment of neuropathy.  In short, the service treatment records do not demonstrate the presence of neuropathy, including no evidence of chronic symptoms of neuropathy during service, and do not demonstrate any relevant injury or disease in service.  In addition, the Veteran has not contended that he suffered from neuropathy symptoms in service or that neuropathy symptoms were chronic in service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of neuropathy have not been continuous since service separation in March 1970.  As noted above, the service separation examination in March 1970 was negative for any symptoms or diagnosis of neuropathy.  Following service separation in March 1970, the evidence of record shows no treatment or complaints of symptoms that could be related to neuropathy until 2008, when the Veteran reported fifteen years of hand numbness.  The absence of post-service findings, diagnosis, or treatment for 38 years following service separation is one factor that tends to weigh against a finding of either neuropathy in service or continuous neuropathy symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that he had neuropathy symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that neuropathy symptoms have been continuous since service separation. 

The Veteran is also contending that his neuropathy is the direct result of his service-connected diabetes mellitus.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

Service connection is in effect for diabetes mellitus.  Service connection for diabetes mellitus was granted in an May 2009 rating decision.    

However, the Board finds that the weight of the evidence is against a finding of a current disability.  Namely, there has been no definitive diagnosis of neuropathy.  In July 2008, the Veteran reported fifteen years of progressive hand numbness and numbness in his feet as well (notably, the first documentation of any diabetic symptoms was in March 1997, eleven years prior, when it was noted that the Veteran had high blood sugar).  An EMG/NCV study conducted in August 2008 was normal for the lower extremities, showed bilateral ulnar mononeuropathies at the elbows, and was negative for peripheral neuropathy.  In addition, both the December 2008 and May 2009 VA examiners concluded that there was no evidence of peripheral neuropathy by either examination or EMG study (citing to the August 2008 results).  As stated above, the 2008 and 2009 VA opinions are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, the 2009 VA examiner reviewed the claims file, and both VA examiners interviewed and examined the Veteran, and fully articulated the opinions.  Moreover, no other clinician has made a diagnosis of peripheral neuropathy or suggested that the ulnar neuropathy is related to diabetes mellitus or active service.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of peripheral neuropathy.  As a result, the claim must be denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board acknowledges the Veteran's statements regarding the claimed bilateral upper and lower peripheral neuropathy.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate those disabilities to service or a service-connected disability.  The Veteran, as a lay person, is not competent to provide on opinion as to a current diagnosis of the claimed disabilities or to create the requisite causal nexus for those disabilities.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran has.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the record of evidence indicates that the Veteran did not incur peripheral neuropathy during service, has not experienced continuous neuropathy symptomatology since service, and that there is no current diagnosis of peripheral neuropathy.  For these reasons, service connection for peripheral neuropathy must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened and, to this extent only, the appeal is granted.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  


REMAND

As discussed above, the amended regulation regarding verification of stressors in PTSD claims changes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  

In this case, the Veteran's service records confirm that he served in Vietnam, and although he did not receive any medals or have an MOS that indicate he was involved in direct combat, his claimed stressors are consistent with the place, type, and circumstances of his service in Vietnam.  Specifically, his claimed stressors are that he was shot at and hit in the head with a bullet by the enemy while wearing a helmet, that he experienced bleeding and loss of consciousness and had stitches.  He also asserted that the enemy snuck into his camp, and that he feared for his safety when he went on convoys, as there were booby traps, snipers, and trucks that had been blown up.  

In February 2012, a VA staff physician from the mental health clinic related the Veteran's PTSD symptoms to his emotionally traumatic combat experiences in Vietnam.  However, no VA psychologist or psychiatrist has provided an opinion as to whether the Veteran's claimed stressors are sufficient to support a diagnosis of PTSD.  Therefore, the Board finds that a VA examination with a psychologist or psychiatrist is necessary to determine whether the Veteran's claimed stressors, assuming they are true, are sufficient to support his PTSD diagnosis.  

The Veteran also claims that, during the incident described above, when he was shot in the head and his truck overturned, he incurred severe head trauma, and he has since experienced memory loss and thought disorder.  In December 2007, he reported that he suffered a flesh wound of the scalp and he was involved in a vehicle crash and suffered a head injury.  The Board notes that the service treatment records do not document the reported injury.  The Veteran underwent cognitive functioning testing in November 2007 which showed deficits in immediate and delayed memory, language, and attention.  In February 2012, a VA clinician assessed post head injury sequelae, including cognitive disorder not otherwise specified.  VA treatment records also note a reported history of alcohol abuse and in November 2007 the Veteran reported a 30 year employment history of staining wood and being exposed to product fumes on a regular basis throughout his decades of service in this line of work.  Thus, the VA psychological examiner should also address the question of whether the incident in which the Veteran was shot in the head and his truck overturned multiple times caused his currently diagnosed cognitive disorder.     

In addition, the Board finds that a new VA examination is necessary to address the question of whether the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.  The Veteran was afforded a VA examination with regard to his erectile dysfunction and special monthly compensation claims in May 2009.  The VA examiner noted that diabetes was not diagnosed until February 2009, and opined that, consequently, erectile dysfunction, which had been symptomatic for five or six years, preceded diabetes and was not related to diabetes mellitus.  However, subsequent to the May 2009 VA examination, records from Columbia Medical Center were associated with the claims file, which show that the Veteran had "high blood sugar" as early as March 1997, and was taking medication for diabetes in 1999, several years before the Veteran began experiencing symptoms of erectile dysfunction.  Thus, a new VA examination is necessary to address the question of whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  

Accordingly, the issues of entitlement to service connection for PTSD, residuals of a head trauma, and erectile dysfunction, and entitlement to special monthly compensation based on loss of use of a creative organ are REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination or examination, to include with a psychologist or psychiatrist, to determine the causation or etiology of his current PTSD, and to determine whether the current cognitive disorder(s) is/are related to head trauma incurred during active service.  The examiner should obtain a full service and postservice medical and occupational history of the Veteran.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current psychiatric disorders (diagnoses), to include PTSD and any cognitive disorder(s).  If a cognitive disorder is assessed, the examiner should identify the symptoms associated with it and differentiate those symptoms, if possible, from the Veteran's PTSD symptoms.  

b.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed psychiatric disorder, to include PTSD, was incurred during or caused by active service.  The examiner should specifically comment on whether the Veteran's claimed in-service stressors of being shot in the head by the enemy while wearing a helmet, the enemy sneaking into his camp, and fearing for his safety when going on convoys are sufficient to support a PTSD diagnosis using the DSM-IV criteria, and whether the Veteran's current PTSD was caused by those stressors.  The examiner should assume that the Veteran's claimed stressors are true in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed cognitive disorder or other residuals of head trauma were incurred during or caused by active service.  The examiner should assume that the Veteran's account of being shot in the head while wearing a helmet, having stitches in the head and losing consciousness after his truck overturned multiple times are true in rendering his or her opinion.

d.  If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed PTSD, any other psychiatric disorder(s), and his cognitive disorder (s).

2.  Schedule the Veteran for a VA urology examination to determine the causation or etiology of his current erectile dysfunction.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the currently diagnosed erectile dysfunction was caused or aggravated (permanently worsened in severity) by diabetes mellitus.  The examiner should specifically comment on the treatment records from 1997 showing "high blood sugar" and from 1999 indicating the Veteran was taking medication for diabetes.    

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examiner opines that the Veteran's erectile dysfunction was aggravated (permanently worsened in severity) by his diabetes mellitus, the examiner should attempt to identify the baseline level of severity of the erectile dysfunction before the onset of aggravation.  The examiner should provide an explanation for the opinion reached.  

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's erectile dysfunction.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


